Judgment, unanimously affirmed. Memorandum: Contrary to defendant’s claim, there was sufficient proof in the record that Emma Fitzpatrick gave her voluntary consent to the police entry and search of the apartment that she shared with defendant (see, People v Adams, 53 NY2d 1, 8-9, cert denied 454 US 854; People v Cosme, 48 NY2d 286, 290). Police officers, whose testimony was credited by the hearing court, testified that one of them knocked on the apartment door. Fitzpatrick came to the door. She was told that witnesses had seen two burglary suspects enter the apartment. One of the officers asked if she resided in the apartment; she responded that she did. She then voluntarily gave consent to the police to enter and search the apartment. The record establishes that she was not coerced or threatened to give her consent. Much weight is to be accorded the determination of the Hearing Judge who had the opportunity to observe and weigh the credibility of the witnesses (cf., People v Oden, 36 NY2d 382).
We have reviewed the remaining contentions raised by defendant, including those contained in his pro se supplemental brief, and find them to be without merit. (Appeal from *944judgment of Supreme Court, Monroe County, Boehm, J. — robbery, first degree, and other charges.) Present — Dillon, P. J., Denman, Green, Lawton and Davis, JJ.